Citation Nr: 1525122	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral senile cataracts, open angle glaucoma, and mild dry eyes, claimed as a retinopathy condition, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for right hip osteoarthritis, claimed as a disability manifested by joint pain, as secondary to service-connected diabetes mellitus. 

REPRESENTATION

Appellant represented by:  Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from July 1968 to July 1970, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied entitlement to the benefits sought on appeal.

The Board notes that, while the Veteran previously was represented by the Puerto Rico Public Advocate for Veterans Affairs, in October 2011, before certification of the appeal to the Board, the Veteran revoked its power of attorney by way of a letter sent to VA.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

These issues were most recently before the Board in October 2014 when they were remanded for additional development.  They have now returned for adjudication.


FINDINGS OF FACT

1.  The Veteran's left eye amblyopia is a refractive error, which is a congenital defect; and the probative evidence of record does not suggest that he suffered a superimposed injury.

2. Retinopathy has not been diagnosed at any time during the appeal period; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral senile cataracts, open angle glaucoma, and mild dry eyes are related to military service, including a service-connected disability.


3. A right hip disability was not shown in service or within a year after service discharge; and, the preponderance of the evidence fails to establish that the Veteran's osteoarthritis is related to military service, including a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a retinopathy condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.305(b), 3.307, 3.310 (2014). 

2. The criteria for service connection for right hip osteoarthritis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  No outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  As discussed herein, VA examinations were conducted in April 2010 (eyes), December 2010 (joints), and April 2014 (eyes), and December 2014 (eyes and joints).  The examinations, read together, are considered adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners reviewed the claims file, took a history from the Veteran, and supported any conclusions made with detailed rationales. 

The Veteran was provided an opportunity to testify at a hearing before the RO.  However, in July 2013, the Veteran submitted a written statement requesting that his hearing be cancelled and his appeal sent to the Board.  The Board finds that all due process has been afforded the Veteran with respect to his right to a hearing. 

Finally, as noted above, these claims were previously remanded by the Board October 2014.  The Board finds that the remand development was satisfactorily accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  Indeed, additional treatment records were obtained and the Veteran was afforded additional VA examinations.  The claims are ready for adjudication.

II. Law and Analysis - Service Connection

While it is noted that the Veteran's primary service connection contentions are that his disabilities warrant service connection as secondary to his diabetes mellitus, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service or to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is one of the enumerated chronic diseases, service connection via the demonstration of continuity of symptomatology is applicable regarding the Veteran's right hip claim in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) .

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Veteran has not been diagnosed with one of the enumerated diseases with respect to his eye condition or right hip disability claims.  See 38 C.F.R. § 3.309(e).  Presumptive service connection for the Veteran's eye and right hip conditions based on herbicide exposure is thereby not warranted.

Although the Veteran's current diagnoses are not among the presumptive disorders as per 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A. Bilateral Eye Condition

During the December 2014 VA examination, the Veteran was diagnosed with cataracts, glaucoma, and amblyopia in the left eye.  Accordingly, Shedden and Wallin element (1) have been met. 

The Veteran's entrance report of medical history notes "eye trouble" which is further clarified as "wears glasses."  His report of medical examination from May 1968 indicates that his eyes generally were normal and, although vision in both eyes was noted to be "defective", the examiner's notes state that the Veteran's vision was corrected to 20/20 in the right eye and 20/200 in the left eye, qualifying him for induction.  He was referred to the eye clinic that month for his refractive error.  The eye clinic changed his prescription.  In July 1968, he was diagnosed with amblyopia in the left eye.  In March 1969, the Veteran complained of headaches after reading 1-2 hours.  He stated he had blurry distance vision even with his prescription and that he had a history of amblyopia in the left eye.  On his separation report of medical history, the Veteran noted eye trouble and stated that he wore glasses.  

As a preliminary matter, the Board finds that the Veteran's left eye amblyopia is due to refractive error of the eyes and is not related to a superimposed disease or injury in service.  Amblyopia is "impairment of vision without detectable organic lesion of the eye." Dorland's Illustrated Medical Dictionary 58 (31st ed. 2007).  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of the applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. 

The December 2014 VA examiner noted a current diagnosis of amblyopia in the left eye and clearly stated that this was a condition that had existed since childhood - a congenital disorder.  The VA examiner further opined that the Veteran's active service did not cause or aggravate the refractive amblyopia.  The Board finds that the VA examiner's opinion is probative because it is based upon an accurate history, as obtained from review of the claims file and from the Veteran, is based on examination of the Veteran, and is supported by a rationale. 

Indeed, the Veteran has made no allegation that his amblyopia worsened during service.  He has likewise made no contention that there was any superimposed injury of the eye during service.  His primary argument has been that he suffers from a number of other disabilities of the eyes (i.e., cataracts, glaucoma, and dry eyes) what were caused or aggravated by his diabetes.  Refractive errors of the eye, such as amblyopia, are not considered a disease or injury for purposes of service connection.  As Veteran's left eye amblyopia is a refractive error, the Board finds that service connection is not warranted for left eye amblyopia, and that aspect of the claim must be denied. 38 C.F.R. § 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).

Turning to remaining diagnosed eye disabilities, the Board finds that the Veteran's claim fails based on lack of evidence of a nexus to service, or Shedden element (3), and lack of evidence of a nexus to a service-connected disability, or Wallin element (3).  

The Veteran submitted a letter dated in February 2009 from Dr. N.O. indicating the Veteran has diabetes mellitus and "conditions that are related and secondary to [diabetes mellitus] II that cause damage to...eyes...includ[ing]...retinopathy."  

In response, the Veteran was afforded a VA eye examination in March 2010.  He was diagnosed with refractive error in the right eye due to myopia, astigmatism, and presbyopia; bilateral incipient senile cataracts; glaucoma open angle; and, mild dry eyes.  The examiner noted that there was "no diabetic retinopathy observed at the posterior pole."  The examiner went on to state that the Veteran's "glaucoma open angle is not at least as likely as not...caused by or a result of Diabetes Mellitus Type II."  The loss of vision, including cataracts, is not caused by or the result of diabetes mellitus, Type II.  An addendum from that month added "mild dry eyes" to the Veteran's diagnoses and stated that the Veteran's other symptoms are caused by or a result of the mild dry eyes.    

During a VA examination in April 2014, the examiner reviewed the claims file and noted the Veteran's diagnoses of senile cataracts in both eyes, amblyopia in the left eye, and open angle glaucoma.  The Veteran reported a family history of glaucoma but he denied any history of ocular surgery.  The examiner also noted the Veteran's history of treatment in service, including his treatment for amblyopia in the left eye in July 1968.  The examiner opined that it is "less likely than not" that the Veteran's loss of vision, including cataracts, is proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus.  The rationale is that the Veteran's right eye loss of vision is due to senile cataract and refractive error while the Veteran's loss of vision in the left eye is due to senile cataract, amblyopia, and refractive error.  The examiner also stated that the examination revealed no diabetic retinopathy.  Further, the examiner noted that while some studies have shown senile cataracts may tend to develop earlier or progress more rapidly in persons with diabetes mellitus, the Veteran's cataracts were not diagnosed at an earlier than usual age and they have not progressed rapidly.  The examiner opined that the cause of the Veteran's cataracts is age related and stated that they have slowly progressed through the years.  He went on to note that the Veteran does not present with the type of cataracts often seen in diabetic patients.  

During a December 2014 VA examination, the examiner opined that the Veteran's ocular conditions, including senile cataracts, open angle glaucoma, mild dry eyes, and amblyopia were not incurred during, aggravated, nor otherwise related to the Veteran's service.  He first observed that the Veteran was not diagnosed with cataracts, open angle glaucoma, or dry eyes in service.  The examiner also stated that the Veteran had no ocular complaints during service.  With respect to the Veteran's cataracts, the examiner noted that nuclear sclerosis is seen in both eyes which is compatible with the Veteran's age, making it also less likely as not that the cataracts are secondary to or were aggravated by the Veteran's diabetes mellitus.  Regarding the Veteran's open angle glaucoma, the examiner noted that based on relevant studies, there is no association between the incidence of glaucoma and diabetes mellitus.  As such, the Veteran's open angle glaucoma was found less likely as not secondary to or aggravated by diabetes mellitus.  The examiner stated that the Veteran's mild dry eyes are multifactorial in cause but not related to or aggravated by diabetes mellitus.  

Based on the above, the Board finds that service connection for a bilateral eye condition is not warranted.  In addition to the well-reasoned opinions of the VA examiners, the extensive time between the Veteran's service discharge in 1970 and his claim for service connection in 2009 weighs against his theory of direct entitlement.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that although not outcome determinative, a long interval of time between service separation and the earliest documentation of the claimed disability is, of itself, a factor weighing against a finding of service connection).  

The Board has considered the contentions of the Veteran that his claimed bilateral retinopathy condition is related to his service-connected diabetes mellitus, or alternatively his period of active service.  Although the Veteran is competent to report eye conditions, such as decreased sight or eye irritation, he is not competent to render a medical opinion as to the etiology of an ophthalmic disorder.  In this regard, the Board acknowledges lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, while the Veteran is competent to describe eye condition symptoms, the Board accords his statements regarding the etiology of his current ocular diagnoses little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the VA physicians reviewed his records and considered his reported history.  The VA examiners found that the Veteran's eye conditions are less likely than not related to the Veteran's period of active service or his service-connected diabetes mellitus.  The VA opinions are afforded the most probative value in the evidence of record.

Finally, regarding Dr. N.O.'s February 2009 letter, the Board notes that she is neither an ophthalmologist nor an optometrist.  Dr. N.O. did not state that an ophthalmic evaluation was performed and only stated that diabetic retinopathy was a condition that is related and secondary to diabetes mellitus, but did not indicate that she was diagnosing diabetic retinopathy in the Veteran's case.  The Board emphasizes that diabetic retinopathy has not been diagnosed during any contemporaneous examination or eye evaluation by VA.  

Given the more than adequate opinions provided, the absence of any competent positive medical nexus opinions, and the lack of evidence of a worsening of the Veteran's pre-existing left eye amblyopia, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral retinopathy condition.  His claim must be denied.

Right Hip

The Veteran claims service connection for a right hip disability, diagnosed as osteoarthritis, to include as secondary to his service-connected diabetes mellitus. 

During the December 2014 VA examination, the examiner noted the Veteran's history of osteoarthritis in the right hip since 2010.  In December
2014, the Veteran underwent a pelvis x-ray that found "evidence of mild degenerative joint disease with narrowing of the hip joint spaces, more prominent on the right side."  The technician noted that there was "no definite radiographic evidence of fracture or dislocation."  Shedden and Wallin element (1) have been met. 

The Veteran's service treatment records are absent of any complaints or treatment of the Veteran's hips.  Rather, the record does not show a diagnosis of right hip osteoarthritis until his VA examination in December 2010.  The requirements for Shedden element (2) have not been met.  However, as noted above, the Veteran was service-connected for diabetes mellitus effective in May 2001.  

The outcome of the disposition of this matter therefore depends of whether there is sufficient evidence of a causal relationship between the present right hip osteoarthritis and his active service and/or his service-connected diabetes mellitus.   The Board finds that the preponderance of the evidence is against this aspect of the appeal.

During a VA examination in December 2010, the Veteran reported the onset of hip pain in 2001.  Bilateral hip x-rays showed mild right hip joint degenerative changes.  After a review of the claims file and a history taken from the Veteran, the examiner opined that the Veteran's right hip osteoarthritis is less likely as not secondary to the Veteran's service connection diabetes mellitus.  The examiner stated that the Veteran's osteoarthritis is a common condition related to the normal process of aging.  Additionally, after a VA examination in December 2014, the VA examiner found that the Veteran's right hip osteoarthritis was less likely than not incurred during, aggravated by, or related to the Veteran's active service.  The rationale is that the Veteran's service treatment records are absent of injury or trauma to the hip joints.  The examiner stated that the mild degenerative changes on the hips reported on radiologic studies are most likely related to the natural aging process.  The examiner also found that the Veteran's right hip osteoarthritis is less likely than not related to or aggravated by his service-connected diabetes mellitus.  The rationale is that there is no etiological correlation between osteoarthritis and diabetes mellitus.  The examiner further stated that there are no pathophysiological causes for osteoarthritis as secondary to diabetes mellitus. 

A review of the claims file fails to show that the Veteran had a chronic disability of right hip in service or within one year of service discharge.  There is also no competent evidence establishing a diagnosis of osteoarthritis of the hip until several years after service.  Indeed, the Veteran himself told the VA examiner that his right hip pain began in 2001, over 30 years after service.  Service connection for a right hip disability based on the theories of direct onset (38 C.F.R. § 3.303(a)) or presumptively (38 C.F.R. §§ 3.307, 3.309) is not established.

Full consideration has been given to the Veteran's assertion that his right hip disability is etiologically related to his active military service.  While the Veteran is competent to report pain in his hip since service, the Board's attention is drawn to the lack of reference to hip symptomatology in his service treatment records and post-service treatment records.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Similarly, the Veteran is not found competent to comment on a relationship between his right hip osteoarthritis and his service and/or service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of osteoarthritis of the right hip, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as right hip pain, there is no indication that either the Veteran is competent to etiologically link his orthopedic disorders to any period of his active service or another service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Alternatively, the VA examiners reviewed the claims file, took a history from the Veteran, including his contentions regarding the etiology of the condition, and personally examined the Veteran.  Based on their medical training and experience, the examiners found that the Veteran's right hip osteoarthritis is less likely than not related to his period of active service or his service-connected diabetes mellitus and provided sound rationales based on medical research.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinions from the VA medical professionals who examined him.

For these reasons, the Board finds that the preponderance of the evidence is against service connection for right hip osteoarthritis, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a retinopathy condition, to include bilateral senile cataracts, open angle glaucoma, mild dry eyes, and left eye amblyopia, is denied.

Service connection for right hip osteoarthritis, claimed as a disability manifested by joint pain, is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


